This is an action brought by plaintiff against defendant for $3,000 damage "to his good name, fame, credit and reputation," as a result of an alleged defamatory publication.
The issues submitted to the jury and their answers thereto were as follows:
"1. Did the defendant maliciously speak of and concerning the plaintiff, in the presence and hearing of another or others, in substance the words as alleged in the complaint? Answer: `Yes.'
"2. If so, did said words by fair intendment and to the reasonable apprehension of the listeners, in view of the attendant circumstances, amount to a charge of larceny, as alleged in the complaint? Answer: `Yes.' *Page 824 
"3. What compensatory damages, if any, is the plaintiff entitled to recover of the defendant? Answer: `$1,000.00.'
"4. What punitive damages, if any, is the plaintiff entitled to recover of the defendant? Answer: `$250.00.'"
The court below rendered judgment on the verdict. The defendant made numerous exceptions and assignments of error and appealed to the Supreme Court.
The defendant offered no evidence. At the close of plaintiff's evidence the defendant made a motion for judgment as in case of nonsuit. C. S., 567. The court below refused the motion and in this we can see no error. The numerous exceptions and assignments of error made by defendant cannot be sustained, except to the charge on the fourth issue as to punitive damages. We do not think the evidence sufficient to sustain that issue and as to that issue and answer it is stricken from the record. We see no prejudicial or reversible error on the other issues, and as to them there is no error.
As herein set forth, the judgment in the court below is
Modified and affirmed.